per CURIAM:
Upon leaving Clínica Dr. Pila of Ponce, from a visit to a patient, appellee, Petra Feliciano, suffered a fall which caused a fracture in the left elbow and a permanent disability of 15% of the physiological functions of her left arm. The trial court originally rendered judgment sustaining the complaint and ordering defendants to pay $2,500 for damages and $300 for attorney’s fees. Defendants-appellants moved for reconsideration, which was denied, but the court motu proprio increased the compensation to $5,500.
The evidence presented to support the claim established that plaintiff called at Clínica Dr. Pila of Ponce to visit a patient on January 31, 1960 late in the afternoon. Upon termination of the visit when she approached the stairway in order to leave the premises, she slipped when she was going to take hold of the handrail and fell on the first step. The evidence, according to the finding of the trial judge, showed that at the place where the accident occurred the floor was wet. Defendants’ evidence denied this fact, yet it was established on cross-examination that the surface of the floor was very smooth and slippery even when dry.1
*511In this case, contrary to the circumstances present in Torres v. Metropolitan School, 91 P.R.R. 1 (1964), defendant’s own evidence established that the floor’s surface was extremely smooth and slippery even when dry, which rendered it dangerous, especially in a hospital, this condition constituting an unreasonable risk. As in Viñas v. Pueblo Supermarket, 86 P.R.R. 31 (1962) defendant was negligent in tolerating a hazardous situation. What we said in Weber v. Mejias, 85 P.R.R. 72, 76 (1961) is certainly applicable:
“. . . The owner’s duty was to foresee that contingency which created a dangerous situation under specific circumstances. Cf. Baralt v. Commonwealth, 83 P.R.R. 268 (1961). His liability is predicated on the lack of foreseeability and he is not relieved because the construction is common and ordinary in this area. We point out incidentally that a surface may have a smooth appearance, without being intrinsically slippery when certain abrasive materials are used in its construction to prevent the existence of such a condition. In the case at bar no evidence was presented to that effect, and therefore, we may only consider the fact that the steps became slippery when wet due to its smooth finish. Under the attendant circumstances of this case, we believe that the efficient cause of the accident was keeping a stairway with smooth steps and that because these were exposed they became slippery when wet. The owner was negligent in failing to foresee the consequences this would bring.”
See also, Sarsfield v. St. Mary Hospital, 129 N.W.2d 306, 308 (Minn. 1964); cf. Doctors Hospital v. Badgley, 156 F.2d 569 (D.C. Cir. 1946).
After examining the record we do not find any justification for the increase in the compensation originally granted. The judgment will be modified in order to limit the compensation to $2,500. As thus modified, it is affirmed.
Mr. Justice Ramírez Bages dissented in a separate opinion in which Mr. Justice Pérez Pimentel, Mr. Justice Blanco Lugo, and Mr. Justice Rigau concur.
*512—0—

 Witness Francisca Pérez Lluberas, General Supervisor of Clínica Dr. Pila, on cross-examination testified:
“Q. Tell me, is it true or not that the floor of that hospital has a very smooth surface and to a certain point slippery even if it is dry?
“A. Yes, sir.
“Q. Is that so ? Do you have any doubts ?
“A. I have no doubts.” (Tr. Ev. 61.)
Witness Gloria Rodríguez de Jesús, phone operator then of Clínica Dr. Pila, on cross-examination said:
“Q. Is it true or not that the floor of said hospital was at that time a very polished, smooth floor, that even when dry it was at times slippery ?
“A. Well, it was.” (Tr. Ev. 72.)